Exhibit 10.28

National Financial Partners Corp.

2012 Change in Control Severance Plan

Article 1. Establishment and Purpose

1.1 Establishment of the Plan. National Financial Partners Corp. hereby
establishes this Change in Control severance plan to be known as the “National
Financial Partners Corp. 2012 Change in Control Severance Plan.”

1.2 Purpose of the Plan. The Board of Directors of NFP has determined that it is
in the best interests of the Company and its stockholders to secure the
continued services, dedication and objectivity of certain key employees of the
Company in the event of any threat or occurrence of a Change in Control of NFP,
without concern as to whether such employees might be hindered or distracted by
personal uncertainties and risks created by any such actual or threatened Change
in Control.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

(a) “AAA” means the American Arbitration Association.

(b) “Average Annual Bonus” means the average annual bonus earned by a
Participant with respect to the three fiscal years that were completed prior to
the Termination Date; provided that (1) if a Participant was employed for at
least a full fiscal year and less than three full fiscal years prior to the
fiscal year in which the Termination Date occurs, the Average Annual Bonus will
be calculated based on the average annual bonus earned by such Participant
during the number of full fiscal years preceding the fiscal year the Termination
Date occurs that he or she was employed and (2) if a Participant was employed
for less than one full fiscal year prior to the Termination Date and no annual
bonus was earned with respect to such fiscal year, the annual bonus to be paid
to such Participant will be calculated based on the lesser of the Participant’s
target or guaranteed annual bonus for the fiscal year in which the Termination
Date occurs; provided that if no such target or guaranteed annual bonus is set
for such Participant, the Average Annual Bonus will be determined by reference
to the bonuses earned by an employee or employees in comparable positions or
performing similar functions and duties during the three fiscal years that were
completed prior to the Termination Date.

(c) “Arbitration Rules” means the Commercial Arbitration Rules of the AAA.

(d) “Accounting Firm” has the meaning assigned in Article 7.1(a).

(e) “Accrued Obligations” has the meaning assigned in Article 6.1(a).

(f) “Base Salary” means a Participant’s annual rate of salary or wages,
including any amounts of salary or wages deferred at the election of the
Participant, as in effect immediately prior to the Change in Control or, if
higher, during the Protected Period.



--------------------------------------------------------------------------------

(g) “Beneficiary” means the persons or entities entitled to benefits hereunder
upon a Participant’s death, to the extent provided in Article 15.2(b), as
determined in accordance with the procedures in 15.2(a).

(h) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act and any successor to Rule 13d-3 (except that a
Person shall be deemed to be the Beneficial Owner of all shares that any such
Person has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty (60) day period referred to in Rule 13d-3).

(i) “Benefit Continuation Period” means the period specified in a Participant’s
Participation Schedule during which the Benefit Plans are continued and payments
equivalent to COBRA premiums are paid pursuant to Article 6.1(c) hereof.

(j) “Benefit Plans” means life insurance plans, programs, or arrangements
offered by NFP in which the Participant was participating in immediately prior
to the Termination Date or, if more favorable to the Participant, immediately
prior to the Change in Control.

(k) “Board” means the Board of Directors of NFP or its successor.

(l) “Cause”, when used with reference to a termination of a Participant’s
employment by the Company under the Plan, means the occurrence of any of the
following events, provided, however, that a Participant’s employment may not be
terminated for Cause unless (1) the Company provides the Participant with
written notice in accordance with Article 15.8 which shall (A) state in detail
the particular act(s) or failure(s) to act that constitute the grounds on which
the proposed termination for Cause is based and (B) be given within ninety
(90) days of a member of the Committee’s learning of such act(s) or failure(s)
to act; and (2) the Participant is given a reasonable opportunity to be heard by
the Committee and to cure, to the extent capable of cure, the grounds stated in
such notice; but the Company may suspend the Participant during the proceedings;
provided, that if, following any such hearing or waiver of such hearing by the
Participant, the Participant is furnished with a subsequent written notice by
the Committee confirming that, in its judgment, grounds for termination for
Cause on the basis of the original notice exist (the “Final Cause Notice”), the
Participant shall thereupon be terminated for Cause, subject to de novo review,
at the Participant’s election, through arbitration in accordance with Article 12
hereof:

(i) the failure of the Participant to substantially fulfill his or her
obligations with respect to his or her employment or service;

(ii) the Participant’s conviction of or entering into a plea of guilty or nolo
contendere to, a felony, or conduct by the Participant that constitutes gross
negligence or gross misconduct in carrying out his or her duties with respect to
his or her employment or service;

(iii) violation by the Participant of any noncompetition, nondisparagement,
nonsolicitation or confidentiality provision contained in any agreement between
the Participant and the Company, including without limitation the Restrictive
Covenants contained herein;

 

2



--------------------------------------------------------------------------------

(iv) any material act by the Participant involving dishonesty or disloyalty or
any act by the Participant involving moral turpitude which adversely affects the
business of the Company; or

(v) the breach by the Participant of any material provision of the Company’s
code of ethics or policies with regard to trading in securities of the Company
or any other policies or regulations of the Company governing the conduct of its
employees or contractors.

(m) a “Change in Control” shall be deemed to have occurred if:

(i) any Person, other than NFP or any employee benefit plan sponsored by NFP,
becomes a Beneficial Owner, of 30% or more of the outstanding shares of common
stock of NFP;

(ii) the dissolution, or sale to any Person, of all or substantially all of the
assets of NFP is consummated, except in the event of a sale of assets to a
Person in which more than 50% of Voting Securities of such Person is owned by
shareholders of NFP in substantially the same proportion as their ownership of
Voting Securities of NFP immediately prior to the sale;

(iii) a merger or consolidation is consummated after which (1) the shareholders
of NFP immediately prior to the combination do not hold, directly or indirectly,
Voting Securities of the entity or entities, if any, that succeed to the
business of NFP having more than 50% of the Voting Power of the combined company
in substantially the same proportions as they beneficially owned the Voting
Securities of NFP (there being excluded from the Voting Securities held by such
shareholders, but not from the Voting Securities of the combined company, any
Voting Securities received by affiliates of such other company in exchange for
Voting Securities of such other company) or (2) individuals who were Incumbent
Members of the Board immediately before such combination do not hold a majority
of the seats on the board of directors of the combined company; or

(iv) during any period of twelve consecutive months, Incumbent Members cease for
any reason to constitute at least a majority of the Board.

Notwithstanding the foregoing, the occurrence of one or more of the events set
forth in this Article 2(m) will not be deemed to constitute a Change in Control
for any purpose under the Plan unless such event or events also constitute a
change in the ownership or effective control of NFP or in the ownership of a
substantial portion of the assets of NFP, within the meaning of Section 409A of
the Code.

(n) “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and ERISA Sections 601
through 608.

 

3



--------------------------------------------------------------------------------

(o) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including rules thereunder and successor provisions and rules thereto.

(p) “Committee” means the Compensation Committee of the Board.

(q) “Company” means NFP, and all of its consolidated subsidiaries as determined
in accordance with U.S. Generally Accepted Accounting Principles, and any
successor or successors thereto.

(r) “Competitive Business” means the distribution of insurance, insurance-based
products, annuities, estate planning services and/or employee benefit prototype
arrangements with associated investment services.

(s) “Confidential Information” means any and all information about the Company,
including without limitation information relating to the trade secrets of the
Company, disclosed to the applicable Participant or known by such Participant as
a consequence of or through his or her relationship with the Company, if such
information is not publicly available or generally available in the Company’s
industry (other than through a breach by such Participant of Article 11(a)(i)
hereof).

(t) “Disability” means (1) a physical or mental condition entitling the Company
to terminate the Participant’s employment pursuant to an employment agreement
between the Participant and the Company or (2) in the absence of such a
provision for disability termination or in the absence of an employment
agreement, a physical or mental incapacity of a Participant which entitles the
Participant to benefits under the long term disability plan applicable to the
Participant and maintained by the Company as in effect immediately prior to a
Change in Control.

(u) “Effective Date” means the date the Plan is adopted.

(v) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.

(w) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(x) “Excise Tax” has the meaning assigned in Article 7.1(a).

(y) “Final Cause Notice” has the meaning assigned in Article 2(l).

(z) “Good Reason”, when used with reference to a termination of a Participant’s
employment with the Company, means, without a Participant’s express written
consent, the occurrence of any of the following events during the Protected
Period, provided, however, that none of the following shall constitute Good
Reason unless (1) the Participant provides written notice in accordance with
Article 15.8 to the Company which shall (A) state in detail the particular
act(s) or failure(s) to act that constitute the grounds on which the proposed
termination for Good Reason is based and (B) be given within ninety (90) days of
the Participant’s learning

 

4



--------------------------------------------------------------------------------

of such act(s) or failure(s) to act; (2) the Company fails to cure the grounds
stated in such notice within thirty (30) days of its receipt of such notice; and
(3) the Termination Date occurs no later than the earlier of sixty (60) days
following the Company’s failure to cure pursuant to the immediately preceding
clause, and two (2) years following the initial existence of one or more of the
following events arising without the Participant’s express written consent:

(i) a material diminution in the Participant’s position, duties or
responsibilities from those held, exercised and/or assigned to Participant;

(ii) a substantial reduction, in the aggregate, of the Participant’s average
base salary paid, cash and equity incentive compensation awarded, and benefits
provided to the Participant with respect to the three fiscal years (or such
shorter period the Participant has been employed by the Company) that were
completed prior to the Participant’s notice of termination to the Company, other
than an across-the-board reduction which applies to other similarly situated
Participants;

(iii) any requirement that the Participant’s services be rendered primarily at a
location or locations more than fifty (50) miles from the Participant’s
principal place of employment;

(iv) a material breach by the Company of (1) any effective written employment
agreement with the Participant, or (2) the Plan, including, without limitation,
the failure to obtain express written consent to assumption of the Plan from a
successor as required by Article 10 hereof; and

(v) any other event which is expressly described in the Participant’s
Participation Schedule as Good Reason.

Notwithstanding the foregoing, for purposes of clarification, the Company’s
suspension of the Participant’s provision of services during the period in which
the Company initiates proceedings to determine whether or not the employment of
the Participant should be terminated for Cause pursuant to Article 2(l) shall
not constitute Good Reason.

(aa) “Governing Documents” has the meaning assigned in Article 13.3.

(bb) “Incumbent Members” means the individuals who, as of the Effective Date,
constitute the Board, provided, however, that any individual who becomes a
member of the Board subsequent to the Effective Date whose election or
nomination for election by the stockholders of NFP was endorsed by a vote of at
least a majority of the then Incumbent Members (excluding any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of any person other than the Board) shall be considered as
though such individual were an Incumbent Member.

(cc) “Legal Fees” has the meaning assigned in Article 13.1.

 

5



--------------------------------------------------------------------------------

(dd) “NFP” means National Financial Partners Corp., a corporation organized
under the law of the State of Delaware, and any successor or successors thereto.

(ee) “Non-Qualifying Termination” means a termination of a Participant’s
employment (1) by the Company for Cause, (2) by the Participant for any reason
other than Good Reason, or (3) as a result of the Participant’s death or
Disability.

(ff) “Original CIC Plan” has the meaning assigned in Article 4.

(gg) “Participant” means an employee of the Company who fulfills the eligibility
and participation requirements as provided in Article 4 hereof.

(hh) “Participation Schedule” means the schedule evidencing the Participant’s
participation in the Plan, attached hereto as Exhibit B.

(ii) “Payment” has the meaning assigned in Article 7.1(a).

(jj) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

(kk) “Plan” means the National Financial Partners Corp. 2012 Change in Control
Severance Plan.

(ll) “Protected Period” means the period beginning on the first date on which a
Change in Control occurs and ending eighteen (18) months after that date.
Anything in the Plan to the contrary notwithstanding, if a Participant’s
employment with the Company is terminated by the Company other than for Cause or
the terms and conditions of the Participant’s employment are adversely changed
in a manner which would constitute grounds for a termination of employment by
the Participant for Good Reason prior to the date on which a Change in Control
occurs, and it is reasonably demonstrated that such termination of employment or
adverse change (1) was at the request of a third party who has taken steps
reasonably calculated to effect the Change in Control or (2) arose within six
(6) months prior to the Change in Control or, if later, the date of the
applicable Participant’s Participation Schedule, and in connection with or in
anticipation of the Change in Control, then for all purposes of the Plan the
“Protected Period” for such Participant shall begin on the date immediately
prior to the date of such termination of employment or adverse change and end
eighteen (18) months after the date of such Change in Control.

(mm) “Qualifying Termination” means a termination of a Participant’s employment
during the Protected Period (1) by the Company Without Cause or (2) by the
Participant for Good Reason, in each case in accordance with the procedures set
forth in Article 5.

(nn) “Restrictive Covenants” means the covenants set forth in Article 11.

(oo) “Severance Factor” means the number specified in a Participant’s
Participation Schedule used to determine the Severance Payment payable to a
Participant pursuant to Article 6.1(a)(v) hereof.

 

6



--------------------------------------------------------------------------------

(pp) “Severance Payment” has the meaning assigned in Article 6.1(a)(v).

(qq) “Term” means the period commencing on the Effective Date and continuing
until the Committee shall terminate the Plan in accordance with Article 15.5.

(rr) “Termination Date” means the effective date of a Participant’s termination
of employment with the Company as provided in Article 5.1.

(ss) “Voting Power” means the number of votes available to be cast (determined
by reference to the maximum number of votes entitled to be cast by the holders
of Voting Securities, or by the holders of any Voting Securities for which other
Voting Securities may be convertible, exercisable or exchangeable, upon any
matter submitted to stockholders where the holders of all Voting Securities vote
together as a single class) by the holders of Voting Securities.

(tt) “Voting Securities” means any securities or other ownership interests of an
entity entitled, or which may be entitled, to matters submitted to Persons
holding such securities or other ownership interests in such entity generally
(whether or not entitled to vote in the general election of directors), or
securities or other ownership interests which are convertible into, or
exercisable in exchange for, such Voting Securities, whether or not subject to
the passage of time or any contingency.

(uu) “Without Cause”, when used in reference to a termination of a Participant’s
employment with the Company, means any termination of the Participant’s
employment by the Company which is not a termination of employment for Cause,
Disability or death.

Article 3. Administration

The Plan shall be administered by the Committee. The Committee shall have full
authority, consistent with the Plan, to administer the Plan, including, without
limitation, authority to interpret and construe any provisions of the Plan.

Article 4. Participation

The Board or the Committee shall designate those key employees of the Company
entitled to participate in the Plan; provided that an employee who is
participating in the National Financial Partners Corp. Change in Control
Severance Plan (the “Original CIC Plan”) on or after the Effective Date will not
be eligible to participate in the Plan unless and until the Original CIC Plan
and such employee’s participation thereunder terminates or expires without such
employee receiving or becoming entitled to receive any payments or benefits
thereunder. Each key employee designated to participate in the Plan shall
receive a Participation Schedule in substantially the form attached hereto. Such
Participation Schedule shall specify: (1) the Severance Factor; (2) the Benefit
Continuation Period; and (3) the additional events, if any, that constitute
termination of employment for Good Reason. Notwithstanding anything in the Plan
to the contrary, as a condition to participation, a Participant must execute his
or her Participation Schedule evidencing the Participant’s agreement to be bound
by the provisions of Article 11 hereof.

 

7



--------------------------------------------------------------------------------

Article 5. Termination of Employment

5.1 Termination of Employment of a Participant during the Protected Period.

(a) During the Protected Period, the employment of a Participant may be
terminated hereunder by the Company due to the Participant’s Disability, on
account of the Participant’s death, by the Company Without Cause or for Cause,
or by the Participant with or without Good Reason. The termination of the
Participant’s employment will become effective as of the date hereinafter
specified.

(b) Termination of a Participant’s employment for Disability shall become
effective thirty (30) days after a notice of intent to terminate the
Participant’s employment, specifying Disability as the basis for such
termination, is received by the Participant from the Committee. Termination of a
Participant’s employment on account of his or her death shall become effective
automatically as of the date of his or her death.

(c) The Company shall have the absolute right to terminate a Participant’s
employment Without Cause at any time. Termination of a Participant’s employment
Without Case shall become effective on the date specified by the Company.

(d) Termination of a Participant’s employment for Cause shall become effective
on the date the Company issues the Final Cause Notice to such Participant in
accordance with the procedures set forth in Article 2(l).

(e) If, subsequent to the Participant’s termination other than for Cause, it is
determined by the Committee in good faith that, at the time of such termination,
the Participant’s employment could have been terminated for Cause, the
Participant’s employment shall be deemed to have been terminated for Cause
retroactively to the Termination Date, and the Company may require the
Participant to take such actions (including repayment of any amounts distributed
under the Plan) as are necessary to place the Company in the position it would
have been in had the Participant’s employment been terminated for Cause on the
Termination Date.

(f) Termination of a Participant’s employment for Good Reason shall become
effective thirty (30) days after the Participant’s notice of termination to the
Company, provided that the Participant terminates his or her employment in
accordance with the procedure specified in Article 2(z). Termination of a
Participant’s employment without Good Reason shall become effective thirty
(30) days after the Participant’s notice of termination to the Company.

5.2 Separation from Service. For purposes of any provision of the Plan providing
for the payment of any amounts or benefits subject to 409A of the Code upon or
following a termination of employment, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
within the meaning of Section 409A of the Code.

Article 6. Payments Upon Termination of Employment in Certain Circumstances

6.1 Qualifying Termination. If, during the Protected Period, the employment of a
Participant shall terminate by reason of a Qualifying Termination, then:

 

8



--------------------------------------------------------------------------------

(a) Payment of Certain Amounts. NFP shall pay to the Participant:

(i) a lump sum cash payment equal to the sum of the Participant’s earned but
unpaid Base Salary as in effect at the time of the Termination Date (without
regard to any reduction constituting Good Reason and excluding any amounts the
Participant elected to defer) and accrued vacation (the “Accrued Obligations”),
within thirty (30) days following the Termination Date or sooner if required by
applicable law;

(ii) any deferred compensation amounts (including, without limitation, any
amounts of base salary earned but unpaid that the Participant elected to defer),
at the times provided in the applicable plan, program, or agreement governing
the deferral;

(iii) any annual bonus awards earned by the Participant but not yet paid as of
the Termination Date, on the regularly scheduled payment date; provided that for
purposes of this clause (iii), in order to have earned any such award the
Participant must have remained employed through the last day of the applicable
performance period for such award;

(iv) (1) if a Change in Control occurs on or prior to the scheduled payment date
for the annual bonus awards payable in respect of the fiscal year of the Company
in which the Termination Date occurs, a lump sum cash payment equal to the
product of (A) one-twelfth of the Average Annual Bonus, and (B) the number of
months and parts thereof from the beginning of the fiscal year in which the
Termination Date occurs through the Termination Date and (2) if a Change in
Control has not occurred on or prior to the scheduled payment date for the
annual bonus awards payable in respect of the fiscal year of the Company in
which the Termination Date occurs, a lump sum cash payment equal to the product
of (A) the annual bonus that would have been paid to the Participant in respect
of the fiscal year in which the Termination Date occurs based on actual
performance for such year measured against the applicable performance criteria
for such year and (B) the number of months and parts thereof from the beginning
of the fiscal year in which the Termination Date occurs through the Termination
Date, in each of (1) and (2), payable at such time as NFP pays annual bonuses to
continuing active employees in respect of the fiscal year in which the
Termination Date occurs; and

(v) subject to the Participant’s satisfaction of the conditions set forth in
Article 15.10 hereof, on the sixtieth (60th) day following the Termination Date,
a lump sum cash severance payment equal to the product of the Participant’s
Severance Factor times the sum of (1) the Participant’s Base Salary and (2) the
Average Annual Bonus (the “Severance Payment”).

(b) Vesting of Equity Awards. Subject to the Participant’s satisfaction of the
conditions set forth in Article 15.10 hereof, all outstanding stock options (if
any) held by the Participant as of the Termination Date shall immediately vest
and become exercisable and shall remain exercisable in accordance with their
terms. All restricted shares, restricted stock units and other equity awards (if
any) held by the Participant as of the Termination Date shall immediately vest
and (if applicable) be settled on the Termination Date; provided, that, in the
case of any such award that constitutes nonqualified deferred compensation
subject to 409A, such award will be settled at the time set forth in the
applicable plan or award agreement if required in order to avoid the imposition
of a penalty under Section 409A of the Code;

 

9



--------------------------------------------------------------------------------

(c) Benefits Continuation.

(i) Subject to the Participant’s satisfaction of the conditions set forth in
Article 15.10 hereof, the Company shall maintain in full force and effect (or
otherwise provide) with respect to the Participant (and, to the extent
applicable, his or her dependents) Benefit Plans, upon the same terms and
otherwise to the same extent as such Benefit Plans shall have been in effect
immediately prior to the Termination Date (or, if more favorable to the
Participant, immediately prior to the Change in Control), until the earlier of
(1) the date that substantially similar type and level of benefits are received
by or made available to the Participant by a subsequent employer and (2) the
expiration of the Benefit Continuation Period; provided that the Participant’s
continued participation is possible under applicable law and the general terms
and provisions of such Benefit Plans. The Company and the Participant shall
share the costs of the continuation of such Benefit Plans in the same proportion
as such costs were shared immediately prior to the Termination Date (or, if more
favorable to the Participant, immediately prior to the Change in Control). In
the event that the Participant’s participation in any Benefit Plan is
prohibited, the Company shall arrange to provide the Participant with benefits
substantially similar to those which the Participant is entitled to receive
under such Benefit Plan. If the Participant fails to comply with the condition
in Article 15.10 by the sixtieth (60th) day, provision of the Benefit Plans to
Participant will thereafter cease.

(ii) Subject to the Participant’s satisfaction of the conditions set forth in
Article 15.10 hereof, the Company shall pay to the Participant monthly a cash
payment equal to the Participant’s monthly COBRA premiums to continue medical
coverage under the Company’s medical plans under which the Participant was
covered immediately before the Termination Date until the earlier of (1) the
date that Participant ceases to be eligible for COBRA or (2) the expiration of
the Benefit Continuation Period; it being understood that the Participant shall
not be required to use the monthly payments for such premiums. Any payment that
otherwise would be made before the sixtieth (60th) day following the Termination
Date, shall be paid on the sixtieth (60th) day.

6.2 Non-Qualifying Termination. If, during the Protected Period, the employment
of a Participant shall terminate by reason of a Non-Qualifying Termination, then
NFP shall pay to the Participant:

(a) a lump sum cash amount equal to the Accrued Obligations, within thirty
(30) days following the Termination Date, or sooner if required by applicable
law;

(b) any deferred compensation amounts (including without limitation any amounts
of base salary earned but unpaid that the Participant elected to defer), at the
times provided in the applicable plan, program, or agreement governing the
deferral; and

(c) any annual bonus awards earned by the Participant but not yet paid as of the
Termination Date, on the regularly scheduled payment date; provided that for
purposes of this clause (c), in order to have earned any such award the
Participant must have remained employed through the last day of the applicable
performance period for such award.

 

10



--------------------------------------------------------------------------------

6.3 Other Agreements. Except to the extent specifically provided in the Plan,
the benefits described in Article 6 (other than the Severance Payment set forth
in Article 6.1(a)(v)) shall be payable in addition to, and not in lieu of, all
other accrued, vested or deferred compensation, rights or other benefits which
may be owed to a Participant following termination or upon a Change in Control,
including but not limited to amounts or benefits payable under any stock
ownership plan, stock purchase plan, disability plan or similar or successor
plan. In the event that applicable law mandates that the Company provide to the
Participant benefits in the nature of severance, then the amounts of benefits
provided hereunder shall be reduced, in a manner consistent with the
requirements of Section 409A, to the extent applicable, by the amount of such
legally mandated benefits.

Article 7. Certain Additional Payment Contingencies

7.1 (a) In the event it shall be determined by the Company’s independent
auditors immediately prior to a Change in Control or, if such auditors are
unable to perform the services, by an independent, nationally recognized
accounting firm selected by the Company in its sole discretion immediately prior
to a Change in Control (in either case, the “Accounting Firm”) that any payment
or distribution by the Company to or for the benefit of the Participant, whether
paid or payable or distributed or distributable pursuant to the terms of the
Plan or otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by the
Participant with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the amount of Payments payable to such Participant shall be
reduced if (1) the net amount of such Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Payments) is
greater than (2) the net amount of such Payments without such reduction (but
after subtracting the net amount of federal, state and local income taxes on
such Payments and the amount of Excise Tax to which the Participant would be
subject in respect of such unreduced Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Payments).

(b) The Accounting Firm shall make an initial determination as to whether a
reduction in Payments is required under Article 7.1(a) above. If a reduction in
Payments is required, the cash payments payable pursuant to Article 6.1 that do
not constitute deferred compensation within the meaning of Section 409A of the
Code shall first be reduced, all other payments payable pursuant to Article 6.1
that do not constitute deferred compensation within the meaning of Section 409A
shall be next reduced, and all other payments payable pursuant to Article 6.1
that do constitute deferred compensation within the meaning of Section 409A
shall thereafter be reduced (beginning with those payments last to be paid), to
the extent necessary so that no portion of the Payments is subject to the Excise
Tax imposed by Section 4999 of the Code.

 

11



--------------------------------------------------------------------------------

(c) All determinations required under this Article 7 shall be made in writing by
the Accounting Firm. Any reasonable determination of the Accounting Firm made in
good faith shall be binding upon the Company and the applicable Participant. The
Company and the Participant shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request to make
a determination under this Article. For purposes of making the calculations
required by this Article 7, the Accounting Firm may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable good
faith interpretations concerning the application of Code Sections 280G and 4999.
The Accounting Firm shall provide detail supporting its determinations both to
the Company and the applicable Participant within fifteen (15) business days of
the Termination Date or such earlier time as is requested by the Company. If the
Accounting Firm determines that no Excise Tax is payable by the Participant, it
shall, if requested by the Participant, furnish the Participant with an opinion
that he/she has substantial authority not to report any Excise Tax on his/her
federal, state, local income or other tax return. The fees and expenses of the
Accounting Firm for its services in connection with the determinations
contemplated by this Article 7 shall be borne by the Company.

(d) Each Participant shall be responsible for all taxes imposed on the
Participant on account of payments and benefits under this Plan, including
without limitation any excise taxes imposed under Section 4999 of the Code.

Article 8. Withholding Taxes

The Company may withhold from all payments due hereunder to a Participant (or
his or her Beneficiary) all taxes which, by applicable federal, state, local or
other law, the Company is required to withhold therefrom.

Article 9. NFP’s Payment Obligation; No Mitigation

9.1 Payment Obligations are Absolute.

(a) NFP’s obligation to a Participant to make the payments and the arrangements
provided for herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Participant or anyone else, except to the extent so provided in
Articles 6.1(c), Article 7 and 15.11, if applicable, or mandated by applicable
law. All amounts payable by NFP hereunder shall be paid without notice or
demand. Each and every payment made hereunder by NFP shall be final, and the
Company shall not seek to recover all or any part of such payment from
Participants or from whomsoever may be entitled thereto, except to the extent so
provided in Article 5.1(e) or mandated by applicable law.

(b) Participants shall not be obligated to seek other employment or take other
action by way of mitigation of the amounts payable or arrangements made under
any provision of the Plan, and the obtaining of any such other employment shall
in no event effect any reduction of NFP’s obligations to make the payments and
arrangements required to be made under the Plan, except to the extent expressly
provided in Article 6.1(c)(i).

 

12



--------------------------------------------------------------------------------

9.2 Contractual Rights to Benefits. Subject to the provisions of Article 15.5
hereof, the Plan, together with the applicable Participant’s Participation
Schedule, establishes and vests in each Participant a contractual right to the
benefits to which he is entitled hereunder.

Article 10. Successors.

NFP will require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) of all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform the Company’s
obligations under the Plan. Failure of NFP to obtain such an assumption
agreement prior to the effective date of any such succession shall be a material
breach of the Plan.

Article 11. Restrictive Covenants

(a) As a condition to participation in the Plan, a Participant shall agree to be
bound by the following Restrictive Covenants, provided that (1) the Restrictive
Covenant set forth in Article 11(a)(iii) below shall only apply in the event
that the Participant’s employment terminates during the Protected Period by
reason of a Qualifying Termination and (2) the Restrictive Covenants set forth
in Article 11(a)(iv) and (v) below shall apply only in the event that the
Participant’s employment either (A) terminates during the Protected Period by
reason of a Qualifying Termination or (B) is terminated by the Company for
Cause:

(i) except to the extent (1) expressly authorized in writing by NFP or
(2) required by law or any legal process, the Participant shall not at any time
during the Participant’s employment with the Company or following the
Participant’s Termination Date disseminate, disclose or divulge to any person or
to any firm, corporation, association or other business entity, Confidential
Information of the Company;

(ii) the Participant shall not at any time during the Participant’s employment
with the Company or following the Participant’s Termination Date make any
derogatory, disparaging or critical negative statements, orally, written or
otherwise, against the Company or any of the Company’s directors, officers and
employees;

(iii) for six (6) months following the Participant’s Termination Date, the
Participant shall not engage in or become employed in any capacity by, or become
an officer, employee, director, agent, consultant, shareholder or partner of, or
otherwise hold an interest (other than the ownership of less than 5% of the
stock or other equity interests of a publicly traded firm or corporation) in,
any firm, partnership, corporation or other entity that conducts a Competitive
Business anywhere in the United States except to the extent that (1) the
Participant does not render services to, or have any authority or responsibility
relating to, the Competitive Business if such Competitive Business constitutes
50% or more of the revenues of such entity or (2) the Participant does not spend
more than 30% of his or her time on or related to the Competitive Business;

(iv) for twelve (12) months following the Participant’s Termination Date, the
Participant shall not directly or indirectly, on his or her own behalf or on
behalf of any other person or entity, solicit or hire, attempt to solicit or
hire, or assist any other person

 

13



--------------------------------------------------------------------------------

in soliciting or hiring any employee, agent or contractor of the Company or
induce any employee, agent or contractor of the Company to terminate his or her
or her employment or cease doing business with the Company for any reason
whatsoever; and

(v) for twelve (12) months following the Participant’s Termination Date, the
Participant shall not directly or indirectly, on his or her own behalf or on
behalf of any other person or entity, (1) engage in any business transaction or
relationship or perform any services in any material way competitive with the
Company with or for a client or prospective client of the Company or
(2) interfere with any business relationship between the Company and any client
or prospective client of the Company or induce any client or prospective client
to discontinue any business relationship with the Company or to refrain from
entering into a business relationship or transaction with the Company.

(b) The Restrictive Covenants are in addition to any rights the Company may have
in law or at equity or under any other agreement.

(c) As a condition to participation in the Plan, a Participant shall further
agree that it is impossible to measure in money the damages which will accrue to
the Company in the event the Participant breaches the Restrictive Covenants.
Therefore, if the Company shall institute any action or proceeding to enforce
the provisions hereof, the Participant shall agree to waive the claim or defense
that the Company has an adequate remedy at law and the Participant shall agree
not to assert in any such action or proceeding the claim or defense that the
Company has an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to require the Participant to account for and pay over to the
Company any profit obtained by the Participant as a result of any transaction
constituting a breach of the Restrictive Covenants.

(d) The Participant’s agreement to be bound by the provisions of this Article 11
shall be effected by the Participant’s execution of his or her Participation
Schedule.

Article 12. Arbitration of Disputes

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to the Plan or the interpretation or validity hereof shall be settled
exclusively and finally by binding arbitration to be conducted in New York, New
York. It is specifically understood and agreed that any disagreement, dispute or
controversy which cannot be resolved between the parties, including without
limitation any matter relating to the interpretation of the Plan, shall be
submitted to arbitration irrespective of the magnitude thereof, the amount in
controversy or whether such disagreement, dispute or controversy would otherwise
be considered justifiable or ripe for resolution by a court or arbitral
tribunal. Nothing in this Article 12(a) shall preclude the Company from seeking
specific performance of the Restrictive Covenants set forth in Article 11 hereof
in New York or such other jurisdiction as the Company may deem appropriate.

(b) The arbitration shall be conducted in accordance with the Arbitration Rules,
except as otherwise provided below.

(c) The arbitral tribunal shall consist of one arbitrator. The parties to the
arbitration jointly shall directly appoint such arbitrator within thirty
(30) days of initiation of the arbitration.

 

14



--------------------------------------------------------------------------------

If the parties shall fail to appoint such arbitrator as provided above, such
arbitrator shall be appointed in accordance with the Arbitration Rules and shall
be a person who (1) maintains his or her or her principal place of business
within thirty (30) miles of New York, New York and (2) has had substantial
experience in executive compensation issues in the context of mergers and
acquisitions. NFP shall pay all of the fees, if any, and expenses of such
arbitrator.

(d) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing.

(e) Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal. The parties hereto agree that the arbitral award
may be enforced against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in any court having jurisdiction.

(f) Nothing herein contained shall be deemed to give the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of the Plan.

Article 13. Legal Fees, Insurance, and Indemnification

13.1 Legal Fees. If the Participant prevails on at least one material claim that
forms part of a dispute with the Company regarding the validity or
enforceability of, or liability under, any provision of the Plan (including as a
result of any contest by the Participant about the amount of any payment
pursuant to Article 6), the Company shall promptly reimburse the Participant for
all reasonable attorneys’ fees and related expenses (“Legal Fees”) incurred by
the Participant in connection with such dispute. In no event shall the payments
by the Company under this Article 13.1 be made later than the end of the
calendar year next following the calendar year in which such Legal Fees were
incurred, provided that Participant shall have submitted an invoice for such
Legal Fees at least 10 days before the end of the calendar year next following
the calendar year in which such Legal Fees were incurred. The amount of such
Legal Fees that the Company is obligated to pay in any given calendar year shall
not affect the Legal Fees that the Company is obligated to pay in any other
calendar year, and Participant’s right to have the Company pay such Legal Fees
may not be liquidated or exchanged for any other benefit.

13.2 Directors’ and Officers’ Liability Insurance. The Company shall procure and
during the Term, so long as it is not insolvent, shall maintain a directors’ and
officers’ liability insurance policy for the Participants, at the same level of
coverage afforded by the Company to then-current directors and executive
officers.

13.3 Indemnification. NFP shall indemnify the Participant and hold the
Participant harmless from and against any claim, loss or cause of action arising
from or out of the

 

15



--------------------------------------------------------------------------------

Participant’s performance as an officer, director or employee of the Company or
in any other capacity, including any fiduciary capacity, in which the
Participant serves at the request of the Company to the maximum extent permitted
by applicable law and NFP’s Certificate of Incorporation and By-Laws (the
“Governing Documents”); provided that in no event shall the protection afforded
to the Participant under this Article 13.3 be less than that afforded under the
Governing Documents as in effect immediately prior to the Change in Control or,
if more favorable to the Participant, during the Protected Period.

Article 14. Trusts; Unfunded Status of Plan

14.1 Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan and Participants shall have no claim against the Company or its assets
other than as unsecured general creditors. Notwithstanding the foregoing, the
Company may establish a trust or purchase other property to assist it in meeting
its obligations hereunder as set forth in Article 14.2 below; provided, however,
that in no event shall any Participant have any interest in such trust or
property other than as an unsecured general creditor.

14.2 Creation of Trusts. The Committee may, in its discretion, authorize the
creation of one or more trusts (including sub-accounts under such trust(s)), and
deposit therein amounts of cash, stock, or other property not exceeding the
amount of the Company’s obligations with respect to the Plan, or make other
arrangements to meet the Company’s obligations under the Plan, which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan.

Article 15. Miscellaneous

15.1 Employment Status. Except as may be provided under any other agreement
between a Participant and the Company, the employment of the Participant by the
Company is “at will.” The Plan does not constitute a contract of employment or
impose on the Company any obligation to retain the Participant as an employee,
to change the status of the Participant’s employment, or to change the policies
of the Company regarding termination of employment.

15.2 Beneficiaries.

(a) Except with regard to the equity awards that vest under Article 6.1(b) and
the Benefit Plans that continue under Article 6.1(c)(i), each Participant may
designate one or more persons or entities as the primary and/or contingent
Beneficiaries of any amounts owing to the Participant under the Plan.
Participants may make or change such designations at any time; provided, that
such designation must be in the form of a signed writing acceptable to the
Committee and filed with the Company prior to the Participant’s death. If the
Participant has not named a Beneficiary, then such amounts shall be paid to the
Participant’s estate.

(b) The Plan shall inure to the benefit of and be enforceable by the Participant
or the Beneficiary or the Participant’s estate. If a Participant dies while any
amount would still be payable to the Participant hereunder had the Participant
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of the Plan to the Beneficiary or the
Participant’s estate or, with respect to any stock options, restricted shares,
restricted stock units and other equity awards and payments under any Benefit
Plans, as provided in the applicable documents governing such arrangements.

 

16



--------------------------------------------------------------------------------

15.3 Number. Except where otherwise indicated by the context, the plural shall
include the singular, and the singular shall include the plural.

15.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
the Plan are not part of the provisions hereof and shall have no force and
effect.

15.5 Modification. The Plan may be amended in any manner and from time to time
or terminated at any time, each at the discretion of the Committee; provided
that, except with regard to an amendment pursuant to Article 15.11:

(a) no such termination or amendment adverse to a Participant shall be effective
with respect to such Participant prior to the date that is twelve (12) months
from the date written notice of such amendment or termination is given to a
Participant; and

(b) no termination or amendment otherwise effective within twelve (12) months
before or eighteen (18) months after a Change in Control shall apply to any
termination of employment of a Participant during such period.

15.6 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of New York (without regard to the choice of law
provisions thereof) shall be the controlling law in all matters relating to the
Plan.

15.7 Headings. The headings in the Plan are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

15.8 Notice. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
delivered or five (5) days after deposit in the United States mail, certified
and return receipt requested, postage prepaid, addressed as follows:

If to NFP:

National Financial Partners Corp.

340 Madison Ave., 20th Floor

New York, New York 10173

Attention: General Counsel

If to a Participant, to the Participant’s

address as indicated on the Participant’s

Participation Schedule,

 

17



--------------------------------------------------------------------------------

or to such other address as either party may have provided to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15.9 Joint and Several Obligations. If the Participant is employed during the
Protected Period by one or more entities that form part of the Company, whether
or not such Participant is also employed by NFP during the Protected Period,
each such entity shall be jointly and severally liable together with NFP for the
obligations of NFP to the Participant hereunder.

15.10 Release. The payments and benefits provided pursuant to Article 6 of the
Plan are intended as liquidated damages for a termination of a Participant’s
employment by the Company other than for Cause or by reason of death or
Disability or by the Participant for Good Reason, and shall be the sole and
exclusive remedy therefor. Payments or benefits to be provided to the
Participant by the Company under Articles 6.1(a)(v), 6.1(b), and 6.1(c) hereof
shall be paid to the Participant on the date specified in the respective
Article, subject to the condition that the Participant has executed and
delivered to NFP a release substantially in the form of Exhibit A hereto and
that such release has become effective, enforceable and irrevocable in
accordance with its terms.

15.11 Section 409A of the Code. The Plan is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code. Notwithstanding the foregoing but subject to the next sentence of this
Article 15.11, in the event that the Plan or any benefit paid or due to any
Participant hereunder is deemed by the Participant and the Company to be subject
to Section 409A of the Code, the Company shall make reasonable efforts to adopt
such conforming amendments as the Company deems necessary, in its sole
discretion, to comply with Section 409A of the Code, without reducing the
economic value of any benefit due to the Participant hereunder. Notwithstanding
anything herein to the contrary the Company may postpone the date on which such
Participant first becomes entitled to such benefit until the later of (1) the
six (6) month anniversary of the Participant’s Termination Date and (2) the date
on which such benefit would have been paid to the Participant in accordance with
the Company’s ordinary policies and practices to the extent that the Company
determines in good faith that such postponement is necessary to ensure that the
payment of such benefit complies with Section 409A of the Code, provided that
the Participant shall not be entitled to receive any additional amount to offset
any reduction in the economic value of any benefit the payment of which is
postponed in accordance with this Article 15.11 that results from such
postponement.

 

18



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

THIS GENERAL RELEASE (“Release”) is entered into between National Financial
Partners Corp., a Delaware corporation (“NFP”), and              (the
“Participant”) as of the      day of                     ,             . NFP and
the Participant agree as follows:

1. Employment Status. The Participant’s employment with NFP shall terminate
effective as of            ,             .

2. Payment and Benefits. Upon the effectiveness of the terms set forth herein,
NFP shall provide the Participant with the payments and benefits set forth in
the applicable sections of the National Financial Partners Corp. 2012 Change in
Control Severance Plan (as amended from time to time, the “Plan”).

3. Confidentiality of Release. The parties agree that the existence and terms of
this Release are and shall remain confidential. The parties shall not disclose
the fact of this Release or any of its terms or provisions to any person without
the prior, written consent of the other party hereto; provided, however, that
nothing in this Paragraph 3 shall prohibit disclosure of such information to the
extent required by law, nor prohibit disclosure of such information by the
Participant to any legal or financial consultant, all of whom shall first agree
to be bound by the confidentiality provisions of this Paragraph 3, nor prohibit
disclosure of such information within NFP in the ordinary course of its business
to those persons with a need to know, as reasonably determined by NFP, or by NFP
to any legal or financial consultant.

4. No Liability. This Release does not constitute an admission by NFP, or any of
its subsidiaries, affiliates, divisions, trustees, officers, directors,
partners, agents, or employees, or by the Participant, of any unlawful acts or
of any violation of federal, state or local laws.

5. Release. In consideration of the payments and benefits set forth in the Plan,
the Participant for himself or herself and his or her heirs, administrators,
representatives, executors, successors and assigns (collectively, “Participant
Releasors”) does hereby irrevocably and unconditionally release, acquit and
forever discharge NFP and its subsidiaries, affiliates, divisions, successors,
assigns, trustees, officers, directors, partners, agents, and former and current
employees, including without limitation all persons acting by, through, under or
in concert with any of them (collectively, “NFP Releasees”), and each of them
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age (including the Age Discrimination in Employment Act of
1967), national origin, religion, disability, or any other unlawful criterion or
circumstance, which Participant Releasors had, now have, or may have or claim to
have in the future against each or any of the NFP Releasees by reason of any
matter, cause or thing occurring, done or omitted to be done from the beginning
of the world until the date of the execution of this Release relating to the
Participant’s employment with NFP and its subsidiaries and affiliates; provided,
however, that nothing herein shall release NFP from



--------------------------------------------------------------------------------

its continuing obligations under the Plan, this Release or under any plans or
programs of NFP or impair the right or ability of Participant to enforce such
obligations, and that this Release shall not apply to any rights the Participant
may have to obtain contribution in the event of the entry of judgment against
her as a result of any act or failure to act for which both the Participant and
NFP are jointly responsible.

6. Bar. The Participant acknowledges and agrees that if he or she should
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the NFP Releasees with respect to any cause,
matter or thing which is the subject of the release under Paragraph 5 of this
Release, this Release may be raised as a complete bar to any such action, claim
or proceeding, and the applicable NFP Releasee may recover from the Participant
all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.

7. Restrictive Covenants. The Participant acknowledges that the provisions of
Article 11 of the Plan shall continue to apply pursuant to their terms.

8. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the choice of law
provisions thereof.

9. Acknowledgment. The parties hereto have read this Release, understand it, and
voluntarily accept its terms, and the Participant acknowledges that he or she
has been advised by NFP to seek the advice of legal counsel before entering into
this Release, and has been provided with a period of twenty-one (21) days in
which to consider entering into this Release.

10. Revocation. The Participant has a period of seven (7) days following the
execution of this Release during which the Participant may revoke this Release,
and this Release shall not become effective or enforceable until such revocation
period has expired.

11. Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

 

 

 

[Participant]

NATIONAL FINANCIAL PARTNERS CORP.

 

By: Title:



--------------------------------------------------------------------------------

Exhibit B

PARTICIPATION SCHEDULE

[Date]

[Name and

Address of Executive]

We are offering you the opportunity to become a Participant in the National
Financial Partners Corp. 2012 Change in Control Severance Plan. All defined
terms used herein shall have the meaning ascribed to them in the Plan.

As a condition to your participation in the Plan, you must execute this
Participation Schedule evidencing your agreement to be bound by all the terms of
the Plan, including, without limitation, the provisions of Article 11 thereof.

Except as may be provided under any other agreement between you and the Company,
your employment by the Company is “at will.” The Plan does not constitute a
contract of employment or impose on the Company any obligation to retain you as
an employee, to change the status of your employment, or to change the policies
of the Company regarding termination of employment.

For purposes of the Plan, your participation shall be determined based upon the
following:

(a) Severance Factor:             1

(b) Benefit Continuation Period:             2

[(c) Additional events that constitute termination of employment for Good
Reason:]3

 

1  The Severance Factor is to be expressed in full years and parts thereof.

2  The Benefit Continuation Period is to be expressed in full months.

3  Include bracketed language only if applicable.



--------------------------------------------------------------------------------

Executed as of this      day of             , 20    .

 

 

[Participant] NATIONAL FINANCIAL PARTNERS CORP.4

 

By: Title:

 

4  If the Participant is employed by an entity other than NFP, add a signature
for that entity as well.